DETAILED ACTION
Claims 1-8, 10-11, 13-16, 18, and 22-23 are pending and currently under review.
Claims 9, 12, 17, 19-21, and 24-25 are cancelled.
Claims 22-25 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Amendment
The amendment filed 3/28/2022 has been entered. Claims 1-8, 10-11, 13-16, 18, and newly submitted claims 22-23 remain(s) pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jewell Briggs on 4/5/2022.
The application has been amended as follows: 
At the end of independent claim 1, add the limitations: “wherein the first elevated temperature range is greater than or equal to 205 degrees C to less than or equal to 300 degrees C; and the second elevated temperature range is greater than or equal to 650 degrees C to less than or equal to 900 degrees C.”
Cancel claim 12.
At the end of independent claim 13, add the limitations: “wherein the first temperature range is greater than or equal to 100 degrees C to less than or equal to 400 degrees C; and wherein the second temperature range is greater than or equal to 650 degrees C to less than or equal to 900 degrees C.”
Cancel claims 24-25.

Allowable Subject Matter
Claims 1-8, 10-11, 13-16, 18, and 22-23 are allowable.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are directed to a method of producing a brass billet having a composition as claimed by forming powder, mixing powder, compacting powder, and following a binder burnout and sintering heating profile as claimed.  There is no prior art of record that teaches the aforementioned limitations together.
The closest prior art of record is Huang et al. in view of others as relied upon in the previous office action.  Huang et al. discloses a method of sintering brass powders.  However, Huang et al. does not expressly teach a heating profile of binder burnout and sintering as claimed.  The examiner further notes that the disclosure of Huang et al. is directed to finished or semi-finished parts, which is further distinct from the billets of the instant claim wherein billets are understood by those of ordinary skill in the art to be an initial shape that is further forged into a desired shape.  Thus, there is no prior art of record that teaches or suggests all of the claimed processing steps together.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous rejections have been withdrawn in view of applicants’ remarks and amendments, and further in view of the instant examiner amendments above.

Conclusion
Claims 1-8, 10-11, 13-16, 18, and 22-23 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734